Citation Nr: 1750192	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  04-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bunionectomy, postoperative, left first metatarsal, from January 8, 2004, to September 19, 2011.

2. Entitlement to a rating in excess of 20 percent for bunionectomy, postoperative, left first metatarsal, from September 19, 2011, to March 1, 2016.

3. Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left leg, malunion, from January 8, 2004, to June 21, 2006.

4. Entitlement to a rating in excess of 30 percent for residuals of a fracture of the left leg, malunion, from June 21, 2006, to January 13, 2015.

5. Entitlement to a rating in  excess of 60 percent for status post left total knee replacement (previously rated as residuals of a fracture of the left leg, malunion) with bunionectomy, postoperative left metatarsal, and left ankle tendonitis associated with residuals of a fracture of the left leg, malunion, from March 1, 2016.

6. Entitlement to a rating in excess of 20 percent for residuals of lumbar strain with myositis prior to September 5, 2000.

7. Entitlement to a rating in excess of 40 percent for residuals of lumbar strain with myositis from September 5, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2001, November 2002, and April 2004 rating decisions.

In the August 2001 rating decision, the RO, inter alia, granted an increased rating of 40 percent for residuals of lumbar strain with myositis, effective September 5, 2000.  In October 2001, the Veteran filed a notice of disagreement (NOD) with the rating and effective date.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

In the November 2002 rating decision, the RO, inter alia, denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  In July 2003, the Veteran filed an NOD.  An SOC was issued in March 2004, and the Veteran filed a substantive appeal April 2004.
 
In the April 2004 rating decision, the RO granted an increased rating of 20 percent for residuals of a fracture of the left leg, malunion, effective January 8, 2004, the date of the Veteran's claim for an increased rating; and continued a 10 percent rating for bunionectomy, postoperative, left first metatarsal.  In November 2004, the Veteran filed an NOD.  An SOC was issued in April 2005, and the Veteran filed a substantive appeal that same month.

In November 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In November 2007, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., to afford the Veteran a hearing before a Veterans Law Judge at the RO. 

In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2008, the Board remanded to the RO, via the AMC in Washington, D.C., the claims for higher ratings for residuals of a fracture of the left leg, malunion, postoperative bunionectomy of the left first metatarsal, and lumbar strain with myositis, as well as a claim characterized as one for an earlier effective date for the award of a 40 percent rating for residuals of a lumbar strain with myositis, and a claim for a TDIU.   

In July 2014, the RO granted an increased rating of 30 percent for residuals of a fracture of the left leg, malunion, effective June 21, 2006; and an increased rating of 20 percent for bunionectomy, postoperative, left first metatarsal, effective September 19, 2011.  In April 2016, the RO recharacterized the Veteran's left leg fracture as status post left total knee replacement, granted a temporary 100 percent rating effective January 13, 2015; and thereafter assigned a 60 percent rating from March 1, 2016.  

In April 2016, the RO granted a TDIU, effective January 8, 2004.  This action resolved the claim for a TDIU on appeal.

In the same April 2016 rating decision, the RO granted special monthly compensation (SMC) based on housebound criteria, effective January 13, 2015, upon the award of a 100 percent rating for left knee disability.  

In the January 2017 rating decision, the RO found a clear and unmistakable error in the evaluation of the status post left total knee replacement (previously rated as residuals fracture left leg malunion), and, in light of the amputation rule, as of March 1, 2016, assigned a single, 60 percent rating for all left lower extremity disabilities, characterized as status post left total knee replacement (previously rated as residuals fracture left leg malunion) with bunionectomy, postoperative left metatarsal and left ankle tendonitis, from March 1, 2016.  

With respect to characterization of the matters on appeal involving the lumbar spine disability, the claims file reflects that in an August 2001 rating decision that the RO, inter alia, granted an increased rating of 40 percent for residuals of lumbar strain with myositis, effective September 5, 2000.  In a statement received in October 2001, the Veteran expressed disagreement with the rating assigned for his low back disability, and the effective date of the increase.  Although these matters were previously characterized as higher rating and effective date claims, the Board finds that as it appears that the as the Veteran is actually seeking a higher rating at each stage, the claims involving evaluation of the Veteran's lumbar strain are more appropriately characterized as reflected in issues 6 and 7 on the title page. 

The Boards decisions addressing the claims involving evaluation of bunionectomy, postoperative, left first metatarsal; residuals of a fracture of the left leg, malunion; and status post left total knee replacement from March 1, 2016, are set forth below.  The remaining claims involving evaluation of lumbar strain with myositis are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an April 2017 Informal Hearing Presentation, the Veteran's representative contended that an earlier effective date for SMC from January 8, 2004, was warranted.  However, as the matter has not been adjudicated by the AOJ, it is not properly before the Board, and is thus referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2016).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  From January 8, 2004, to March 1, 2016, the Veteran's bunionectomy, postoperative, left first metatarsal, was manifested by pain, lack of endurance, stiffness, tenderness, abnormal weight-bearing, callosities, and foreshortening of the first left metatarsal; but no actual loss of use of the foot.

3.  From January 8, 2004, to January 13, 2015, the Veteran's residuals of a fractured left leg, malunion, manifested as a marked left ankle disability with pain, reduced range of motion, and leg length discrepancy; but have not been productive of nonunion requiring a brace.

4.  Consistent with VA's rating schedule, the Veteran was awarded a temporary, 100 percent rating for approximately 14 months following his 2015 total left knee replacement, and, since March 1, 2016, he has been awarded the maximum schedular rating for severe chronic residuals consisting of severe painful motion and weakness in the affected extremity. 

5.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for bunionectomy, postoperative left first metatarsal, from January 8, 2004, to September 19, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2016).

2.  The criteria for an increased rating in excess of 20 percent for bunionectomy, postoperative left first metatarsal, prior to March 1, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, DC 5284 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for residuals of a fractured left leg, malunion, from January 8, 2004, to June 21, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.124a, DC 5262 (2016).

4.  The criteria for an increased rating in excess of 30 percent for residuals of a fractured left leg, malunion, prior to January 13, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, DC 5284 (2016).

5.  The criteria for a rating in excess of 60 percent for status post left total knee replacement (previously rated as residuals of a fracture of the left leg, malunion) with bunionectomy, postoperative left metatarsal and left ankle tendonitis associated with residuals of a fracture of the left leg, malunion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2004 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for scars (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records; and June 2000, March 2004, November 2008, October 2009, November 2011, and March 2016 VA examination reports and opinions.  Also of record and considered in connection with this claim are the transcripts of the Veteran's RO and Board hearings, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during RO and Board hearings.  During the February 2008 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in April 2008, the Board remanded the claims on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to furnish the Veteran an SOC for his increased rating and effective date claims for low back disability, which was issued in July 2014; obtain a copy of the Social  Security Administration (SSA) decision, which was associated with the record in November 2008; obtain VA treatment records from San Juan from August 2007, which were associated with the file in July 2014; and schedule the Veteran for VA examinations to determine the severity of the disabilities under consideration in this appeal, which were completed in November 2008, October 2009, November 2011, and March 2016.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claims herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore being undertaken with the possibility that staged rating of the disability under consideration may be warranted.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.


A. Bunionectomy, Postoperative, Left First Metatarsal

Historically, the Veteran's service-connected postoperative bunionectomy of the left first metatarsal was rated as 10 percent disabling from January 8, 2004, to September 19, 2011; and as 20 percent disabling from September 10, 2011, to March 1, 2016, under DC 5284, for other foot injuries.  The Board notes that the Veteran's service-connected left lower extremity disabilities were then consolidated into a single disability and recharacterized as status post left total knee replacement under DC 5055, which is addressed in the section below. 

Under Diagnostic Code 5284, foot injuries productive of "moderate" impairment are rated 10 percent disabling.  Foot injuries productive of "moderately severe" impairment are rated as 20 percent disabling.  Foot injuries productive of "severe" impairment are rated as 30 percent disabling.  Actual loss of the foot is rated as 40 percent disabling. 

Descriptive words such as "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

February 2004 VA treatment records reflect hammertoes in the left third toe with mild erythema of the proximal interphalangeal joint (PIP).  There was bilateral hallus valgus, left greater than right, and mild pain on palpation.  The Veteran's range of motion was limited in the dorsiflexion and plantar flexion of the third toe.  He was diagnosed with bilateral hallus valgus with left third hammertoe.

A March 2004 VA examination report refers to a May 2003 x-ray showing minimal hallus valgus deformities (bunion) along both feet, but no other type of bone or joint pathology.  The Veteran reported severe bunion pain with radiation to the left calf associated with occasional tingling.  He endorsed flare-ups when walking over ten minutes, and going up and down hills; and stated that he had four or five acute episodes of left bunion pain in the past year, which lasted from 24 hours up to three days, during which time he was on bedrest.  The Veteran used orthopedic shoes with no pain control, and denied using a brace.  There was pain on all movements of the left bunion.  There was no evidence of edema or instability of the left bunion, but there was tenderness to palpation on the left first metatarsal area.  The examiner noted that he did not have flat feet; could walk unaided with a slow guarded gait and limping; did not have callosities; could stand but not squat; and could not rise on his toes, but could walk on his heels.  The examiner diagnosed him with bilateral third to fifth hammertoes deformities not passively correctable, with a 30 degree bilateral hallux valgus deformity with 45 degrees of dorsiflexion on the left side. 

April 2005 VA treatment records reflect left foot x-rays showing hallux valgus deformity with asymmetric first metatarsophalangeal joint (MTP) space narrowing, calcaneal spur at the Achillian tubercle, but no other bony, articular soft tissue abnormalities.  The specialist's impression was mild hallux valgus deformity and calcaneal spurs.  X-rays in December 2005 revealed hallux valgus deformity; flexion deformities of the second through fifth toes; no fracture, dislocation, or bone lesions; and no calcaneal spur.  The technician's impression was hallux valgus deformity.

During his February 2008 Board hearing, the Veteran testified that he used special shoes VA provided, and stated that he had several surgeries because his toes were "all curled up."  He reported that he no longer had any movement in his big toe and the one next to it; and that when he put his foot down the toes no longer bent, which resulted in him dragging his foot.

A September 2011 VA examination report reflects surgery for hallux valgus and multiple hammertoe releases.  The examiner noted that the Veteran's disability "appeared to be of neuropathic origin," but that he had full range of motion and good strength in his foot.  X-rays showed a well-healed left foot status post surgery, with no evidence of new pathology.  On examination, the Veteran had pain and tenderness while standing and walking; but no swelling, heat, redness, fatigability, or weakness.  He denied flare-ups, and reported he used a cane and a brace for his right leg.  There was evidence of painful motion of the great toe on passive flexion, and limited range of motion of the big toe of flexion to 20 degrees and extension to five degrees.  The examiner also noted abnormal weight-bearing with unusual shoe wear pattern.  There was no hammertoes, hallux valgus or rigidus, pes cavus (clawfoot), malunion or nonunion of metatarsal bones, flat foot, or muscle atrophy of the foot.  There was evidence of left bunionectomy metaphyseal callus formation, as well as foreshortening of the first left metatarsal.  The examiner diagnosed the Veteran with left first toe bunionectomy problem associated with a left first bunionectomy, and opined that his disability was moderately severe due to his limitation in propulsion during ambulation and the limitation in mobility of the great toe, which interfered with his independent dressing. 

A March 2016 VA examination report for the left foot reflects a diagnosis of hammertoes of the second, third, fourth, and little toes of the left foot.  The Veteran reported pain in his left foot during ambulation, and decreased range of motion of the digits following hammertoes surgeries.  He experienced a dull type of pain in his left foot at the toes during the examination, and stated that he could not walk distances like before, but denied flare-ups.  The examiner found no flatfoot, neuroma, hallux valgus or rigidus, clawfoot (pes cavus), or malunion or nonunion of the tarsal or metatarsal bones.  He opined that the severity of the Veteran's left foot disability was moderate, noting that the disability chronically compromised weight-bearing but did not require arch supports, custom orthotics inserts, or shoe modifications.  He noted that the Veteran had a scar from his bunionectomy, which was not painful or unstable, and measured four cm in length and 0.3 cm in width.  X-rays documented arthritis; and pain contributed to functional loss on weight-bearing, disturbance of locomotion, and lack of endurance.  The examiner noted that pain could potentially cause functional limitations during repetitive use over time, but that it would be mere speculation to assign a "possible future event" a degree of functional limitation in terms of severity or in terms such as "significant or non-significant."  

Upon review of the evidence, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, a 20 percent is warranted for the Veteran's residuals of bunionectomy for the period from January 8, 2004, to September 19, 2011, but that a rating in excess of 20 percent for the disability is not warranted at any time prior to March 1, 2016.

In this case, the evidence shows that in March 2004, the Veteran reported severe bunion pain with radiation to the left calf associated with occasional tingling.  Likewise, the September 2011 VA examiner found that the Veteran's disability "appeared to be of neuropathic origin" despite full range of motion and good muscle strength.  Further, both in March 2004 and September 2011, the examiners noted that the Veteran could not stand for more than a few minutes, and walked with difficulty.  While there was no evidence of callosities prior to September 2011, there was limitation of motion and pain on all movements starting in March 2004.  In addition, during his February 2008 hearing, the Veteran testified that his big toe did not bend, and he had to drag his foot when walking.  As such, the Board finds that from January 8, 2004, the Veteran's postoperative left bunionectomy, first metatarsal, more closely approximated a moderately severe disability rating of 20 percent.  

Nevertheless, from September 19, 2011, the evidence reflects that the Veteran had full range of motion and good strength in his foot; and no swelling, heat, redness, fatigability, or weakness.  In addition, the September 2011 VA examiner found that the Veteran's disability was moderately severe due to his limitation in propulsion during ambulation and the limitation in mobility of the great toe, which interfered with his independent dressing.  Further, the March 2016 VA examination does not reflect any worsening of the Veteran's left foot disability.  To the contrary, the September 2011 VA examiner characterized the disability as moderately severe while the March 2016 VA examiner stated it was moderate.  As such, the Board finds that the Veteran's disability does not approximate the next higher rating of 30 percent for a severe disability, and a rating in excess of 20 percent from September 19, 2011, to March 1, 2016, is not warranted. 

As for functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, while the Veteran has subjectively complained of pain, under the DCs at issue, functional loss due to pain is already contemplated in the criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher rating.  See 38 C.F.R. § 4.71a, DC 5284.  See also DeLuca, 8 Vet. App. at 204-07.  Moreover, the March 2004 and September 2011 VA examiners specifically stated that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetition.  Further, the Veteran is able to stand and walk on his feet, and his functional limitations are not shown to be so disabling as to meet the criteria for the next higher rating under DC 5284.  As such, a higher disability rating is not warranted on the basis of painful motion and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca. 

The Board also finds that no other DC alternatively provides a basis for any higher or additional rating for the Veteran's left postoperative bunionectomy of the first metatarsal.  In the absence of evidence of associated flatfoot (DC 5276), weak foot (DC 5277), pes cavus/clawfoot (DC 5278), metatarsalgia (Morton's disease) (DC 5279), hallux rigidus (DC 5281), or malunion or nonunion of tarsal or metatarsal bones (DC 5283), evaluation of the disability under any of these DCs is not warranted.  While the Veteran has been assessed with, hallux valgus (DC 5280) and hammertoes (DC 5282), the Board notes that the maximum schedular rating for each is only 10 percent, and as such would be less than the Veteran's currently assigned disability ratings.  Furthermore, to the extent that the Veteran may experience arthritis in the toes affected by his left postoperative bunionectomy, arthritis is rated on the basis of limitation of motion of the part affected, and as limitation of motion is a factor for consideration under DC 5284, such limitation is already contemplated in the assigned 20 percent rating.  The Board points out that the rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided.  See C.F.R. § 4.14.

For all the foregoing reasons, the Board finds that a rating of 20 percent rating for the postoperative residuals of bunionectomy of the left first metatarsal are met for the period from January 8, 2004, to September 19, 2011, but that a rating in excess of 20 percent for that disability is not warranted at any time prior to March 1, 2016.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award the 20 percent rating for the noted period, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4,3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Residuals of a Fracture of the Left Leg, Malunion, 

The  Veteran's service-connected residuals of a fracture of the left leg, malunion, was rated as 20 percent disabling from January 8, 2004, to June 21, 2006; and as 30 percent disabling from June 21, 2006, to January 13, 2015, under DC 5262 for impairment of the tibia and fibula.  

Under DC 5262, a 20 percent rating is warranted with moderate knee or ankle disability; a 30 percent rating is warranted for marked knee or ankle disability; and a 40 percent rating is warranted for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

Descriptive words such as "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Standard range of ankle motion is dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, from January 8, 2004, to January 13, 2015, the claim for increase of the fracture of the leg with malunion warrants a rating of 30 percent, but no higher.

A March 2004 VA examination report for the left leg reflects that the Veteran experienced constant severe left leg pain in the ankle area and at the fracture site, medial and posterior aspects, with radiation to the left foot and left calf.  The Veteran reported frequent tingling and itching sensations.  He stated that, in the past year, he had had four or five acute flare-ups of pain, which functionally impaired him and lasted from 24-hours up to three days.  The Veteran reported that his pain exacerbated after walking for five to ten minutes and going up and down hills.  Range of motion for the left ankle was recorded as dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  There was painful motion on all movements on the last degree of the range of motion of the left ankle.  There was no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement of the left ankle, and the Veteran could walk unaided with a slow guarded gait.  There was no ankylosis, and the left ankle joint was stable but painful following repetitive use.  The VA examiner noted a 2-centimeter (cm) overlapping of the fracture fragments of the tibia and evidence of osteopenia of the distal tibia.  There were no episodes of dislocation or recurrent subluxation of the left ankle during the last year.

April 2005 VA treatment records document that the Veteran had mild edema (left leg more than the right), mild tenderness to palpation in the left calf, and chronic pain in the left leg due to venous insufficiency.

At his February 2008 hearing, the Veteran testified that he had persistent pain in his left leg when he walked long distances or climbed any small steps.  He reported that he received injections in his leg to alleviate the pain, and that he felt that his leg was worsening.  He rated his pain between five and nine out of ten, with worsening pain when it rained.  He also stated that his left leg was half an inch shorter than his right. 

A November 2008 VA examination report indicates that the Veteran used a brace for his right knee, was able to stand for up to one hour, and was unable to walk more than a few yards.  The examiner noted no instability, stiffness, or weakness; but noted pain in the left knee, which was exacerbated with walking long distances, jumping, or climbing stairs.  The Veteran had an antalgic gait with poor propulsion, and abnormal weight-bearing with a shoe-wearing pattern that was increased on the outside edge of heel.  Range of motion of the left ankle was dorsiflexion of 10 degrees with pain at zero degrees, and plantar flexion to 25 degrees with pain at zero degrees.  The examiner noted that the Veteran had a three cm round, bony deformity on the left leg distal tibia, which was very tender to palpation.  He also found that the Veteran's left leg was 34 inches long, and his right leg was 36 inches long.

A September 2011 VA examination report documents that the Veteran was unable to stand for more than a few minutes or walk more than a few yards.  The examiner noted no instability, weakness, or incoordination; but noted pain, stiffness, and tenderness in the left ankle.  The Veteran had an antalgic gait with poor propulsion, and abnormal weight-bearing with a shoe-wearing pattern that was increased on the outside edge of heel.  The Veteran's left knee exhibited crepitus, tenderness, abnormal motion, and guarding of movement.  However, there was no instability; "clicking" or "snapping;" and no abnormality of the patellar, meniscus, tendons, or bursae.  Range of motion of the left ankle was recorded as dorsiflexion to 10 degrees with pain at zero degrees, and plantar flexion to 25 degrees with pain at zero degrees.  Range of motion of the left knee was flexion to 120 degrees and extension to zero degrees with evidence of pain on motion but no additional limitation after repetition.  The examiner noted that the Veteran's left leg was 87.3 cm (34 inches) long, and his right leg was 89 cm (35 inches) long.  

The examiner diagnosed left leg tibial and fibular malunion, left leg shortening secondary to the fracture problem associated with the diagnosis of left leg nonunion, as well as left ankle sprain secondary to the left leg deformity and malunion problem associated with the diagnosis of left ankle condition.  The examiner noted that the residuals of the left leg fracture were recurrent residual pain and left ankle swelling with limited range of motion.  He opined that the Veteran had a marked disability, though not severe, because the Veteran was not using a brace for his left leg and there were no loose movements that would require one.

Upon review of the evidence, the Board finds that a 30 percent rating for residuals of a left leg fracture, from January 8, 2004, to June 21, 2006 is warranted, but that a rating in excess of 30 percent for the disability is not warranted at any time pertinent to the current claim.  

Prior to January 13, 2015, the Veteran's residuals for a left leg fracture were rated under DC 5262 for tibia and fibula impairment.  As stated above, under DC 5262, a 20 percent rating is warranted with moderate knee or ankle disability; a 30 percent rating is warranted for marked knee or ankle disability; and a 40 percent rating is warranted for nonunion with loose motion, requiring brace.  

In this case, the evidence reflects that in March 2004, the Veteran's range of motion for his left ankle was dorsiflexion to 0 degrees and plantar flexion to 20 degrees, with no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement of the left ankle, and no episodes of dislocation or recurrent subluxation.  In November 2008, the Veteran reported pain in the left knee, which was exacerbated with walking long distances, jumping, or climbing stairs.  His range of motion in his left ankle was dorsiflexion of 10 degrees with pain at 0 degree, and plantar flexion to 25 degrees with pain at 0 degree; and no instability, stiffness, or weakness.  In September 2011, range of motion of the left ankle was dorsiflexion of 10 degrees with pain at zero degrees, and plantar flexion to 25 degrees with pain at zero degrees; the range of motion of the left knee was flexion to 120 degrees and extension to zero degrees, with evidence of pain on motion but no additional limitation after repetition.  The examiner found that the Veteran's residuals of the left leg fracture resulted in marked knee or ankle disability, but that he did not use a brace for his left leg and there were no loose movements that would require one.  

The Board notes that the Veteran exhibited essentially the same ranges of motion in his left ankle from March 2004 to July 2011, with dorsiflexion between zero and 10 degrees, and plantar flexion between 20 and 25 degrees.  Taking into consideration that the standard range of ankle motion under 38 C.F.R. § 4.71, Plate II, is dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees, the Board finds that the Veteran's range of motion from March 2004 to July 2011 was less than half the normal range of ankle motion, and therefore resulted in a marked ankle disability, which warrants a 30 percent disability rating from January 8, 2004, to January 13, 2015.  

However, the evidence clearly shows that there was no instability, subluxation, or loose motion of the ankles or knees that would require a brace.  To the contrary, the Veteran specifically stated that he only used a brace for his right knee, and denied ever needing a brace for his left lower extremity.  As such, the Veteran did not exhibit loose motion requiring a brace that would warrant the next higher rating of 40 percent for residuals of a left leg fracture.

For all the foregoing reasons, the Board finds, for the period from ,January 8, 2004, to June 21, 2006, a 30 percent rating for residuals of a left leg fracture is warranted; but that a rating in excess of 30 percent for the disability is not warranted at any time prior to January 13, 2015.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award the 30 percent rating for the period indicated, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Total Knee Replacement

On January 13, 2015, the Veteran underwent a left total knee replacement.

A March 2016 VA examination report for the ankles documents chronic ankle pain secondary to years of antalgic gait due to residuals of the left leg fracture.  The Veteran reported bilateral ankle pain after prolonged standing or walking, and stated that flare-ups limited his walking activities.  Range of motion was dorsiflexion to 18 degrees and plantar flexion to 30 degrees, with pain noted on movement that did not result in functional loss.  There was no additional limitation of motion after repetition, muscle atrophy, ankylosis, or instability.  The examiner noted that pain could potentially cause functional limitations during repetitive use over time, but that it would be mere speculation to assign a "possible future event" a degree of functional limitation in terms of severity or in terms such as "significant or non-significant."  

A March 2016 VA examination report for the left foot reflects a diagnosis of hammertoes of the second, third, fourth, and little toes of the left foot.  The Veteran reported pain in his left foot during ambulation, and decreased range of motion of the digits following hammertoes surgeries.  He experienced a dull type of pain in his left foot at the toes during the examination, and stated that he could not walk distances like before, but denied flare-ups.  The examiner found no flatfoot, neuroma, hallux valgus or rigidus, clawfoot (pes cavus), or malunion or nonunion of the tarsal or metatarsal bones.  He opined that the severity of the Veteran's left foot disability was moderate, noting that the disability chronically compromised weight-bearing but did not require arch supports, custom orthotics inserts, or shoe modifications.  He noted that the Veteran had a scar from his bunionectomy, which was not painful or unstable, and measured four cm in length and 0.3 cm in width.  X-rays documented arthritis; and pain contributed to functional loss on weight-bearing, disturbance of locomotion, and lack of endurance.  The examiner noted that pain could potentially cause functional limitations during repetitive use over time, but that it would be mere speculation to assign a "possible future event" a degree of functional limitation in terms of severity or in terms such as "significant or non-significant."  

A March 2016 VA examination report for the left knee indicates chronic knee pain from years of abnormal gait secondary to left leg length discrepancy.  The Veteran reported that during flare-ups he had limited his "ambulation activities," and could not "walk distances as before."  Range of motion was flexion to 125 degrees and extension to zero degrees.  There was pain on motion that did not result in additional limitation of motion, evidence of pain on weight-bearing, evidence of localized tenderness or pain on palpation, or crepitus.  There was no additional limitation of motion after repetition.  The examiner noted that pain could potentially cause functional limitation during repetitive use over time, but that it would be mere speculation to assign a "possible future event" a degree of functional limitation in terms of severity or in terms such as "significant or non-significant."  Muscle strength testing was normal, and there was no indication of muscle atrophy, ankylosis, subluxation, instability, recurrent effusion, meniscal condition, or patellar dislocation.  The examiner found that the Veteran's left total knee replacement  resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  There was a scar present, which measured 19.5 cm in length and 0.6 cm in width, but it was not painful or unstable.  The Veteran reported that he was using a knee brace due to his recent total knee replacement.

From January 13, 2015, the date of the total knee replacement, the RO discontinued the rating for residuals of a left leg and assigned a rating under DC 5055 for left total knee replacement with prosthesis.  Under that diagnostic code, a rating of 100 percent is warranted for the one year following implantation of prosthesis, and a rating of 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this case, the Veteran was awarded a 100 percent rating from January 13, 2015, to March 1, 2016.  As of March 1, 2016, he was assigned a single, 60 percent rating for all left lower extremity disabilities (to include the postoperative residuals of bunionectomy of the first left midtarsal), based on consideration of the amputation rule.

The Board points out that a 60 percent rating under DC 5055 is the maximum schedular rating assignable under Diagnostic Code 5055, and that no other potentially applicable diagnostic code provides a basis for any higher rating.  In this regard, the Board notes that none of the diagnostic codes for evaluating musculoskeletal impairment of the leg and knee-DCs 5256 through 5263-provides a basis for assignment of any higher rating.  See 38 C.F.R. § 4.71a.  The disability also is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The Board acknowledges the Veteran's contentions with respect to continued difficulty walking, standing, and pain.  Moreover, to the extent that the Veteran urges that he should be assigned a 100 percent rating due to his manifestations, the Board is bound by the applicable legal authority.  DC 5055 clearly states that total knee replacement will be rated as 100 percent disabling in the first year following implantation of the prosthesis, and as 60 percent or 30 percent thereafter.  As such, the rating schedule provides a temporary 100 percent disability rating for one year only.  The Board does not have the authority, and there is no legal basis, to grant a permanent 100 percent disability for the Veteran's left total knee replacement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Additional Considerations

The Board finds that at no point pertinent to the January 8, 2004, claim for increase has any of  the Veteran's service-connected left lower extremity disabilities under consideration  been shown to be so exceptional or so unusual to render inadequate the applicable schedular criteria, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate each of the Veteran's left lower extremity disabilities at all pertinent points.  As discussed above, a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment prior to his left total knee replacement and thereafter.  In this regard, all of the Veteran's left lower extremity symptomatology is contemplated by the rating criteria, to include those symptoms, such as pain and tenderness, which are not specifically enumerated.  Also, as indicated, the rating schedule provides for higher rating based on evidence demonstrating more severe impairment of the residuals of a left leg fracture and left postoperative bunionectomy for the periods in question.  Notably, there is no specific evidence or argument that the applicable schedular criteria are inadequate to evaluate any the disabilities currently under consideration.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, any further discussion of the holding in Johnson is unnecessary.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any of these higher rating claims for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 20 percent rating for bunionectomy, postoperative, left first metatarsal from January 8, 2004, to September 19, 2011, is granted, subject to the legal authority governing the payment of compensation.  

A rating in excess of 20 percent for bunionectomy, postoperative, left first metatarsal, is denied.

A 30 percent rating for residuals of a fracture of the left leg, malunion, from January 8, 2004, to June 21, 2006, is granted, subject to legal authority governing the payment of compensation.

A rating in excess of 30 percent for residuals of a fracture of the left leg, malunion, is denied.

A rating in excess of 60 percent for status post left total knee replacement (previously rated as residuals of a fracture of the left leg, malunion) with bunionectomy, postoperative left metatarsal and left ankle tendonitis associated with residuals of a fracture of the left leg, malunion, from March 1, 2016, is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining matters on appeal is warranted.

In July 2014, the AOJ issued an SOC with respect to the claims for a rating in excess of 20 percent prior to September 5, 2000; and a rating in excess of 40 percent from September 5, 2000, for residuals of lumbar strain with myositis.  However, the Board notes that new evidence has been added to the record since the issuance of the July 2014 SOC.  Specifically, the Veteran underwent a new VA examination for his back in March 2016, and the AOJ has not issued an SSOC readjudicating the matter.  The Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or an SSOC, it must prepare an SSOC addressing that evidence.  See 38 C.F.R. § 19.31(b)(1) (2017).  Thus, a remand is required for the RO to adjudicate the claims for increased rating in light of the additional, pertinent evidence received, as reflected in an SSOC.

Prior to adjudicating the claim, to ensure that all due process requirements are met, and that the record with respect to these remaining matters  is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record includes VA treatment records from the San Juan VA Medical Center (VAMC) dated through March 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the San Juan VAMC all pertinent records of evaluation and/treatment of the Veteran since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the remaining higher rating claims on appeal.

As a final point, the Board notes that, on September 5, 2000, and September 14, 2000, the Veteran filed NODs in Spanish, which have not been translated, despite the Board's request for translation of multiple documents.  Thus, while these matters are on remand, the AOJ should translate from Spanish into English the specified documents, as any other document which requires translation-to particularly include any documents added to the claims file pursuant to this remand)..

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from San Juan VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2014.  Follow the procedures set forth in 38 C.F.R. § 159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Arrange for the translation from Spanish into English all relevant documents in the claims file for which such translation is needed, to include the September 5, 2000, and September 14, 2000, NODs, as well as any additional evidence added to the record as a result of this remand.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s)( since the last adjudication) and legal authority (to include continued consideration of whether any, or any further, staged rating of the disability is appropriate).. 
 
6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


